Opinion on Rehearing. Per Curiam: Claimant filed a petition for rehearing herein and contends that the court has entirely overlooked claimant’s amendment to his original complaint alleging in substance that the tear gas bombs or grenades, as well as the detonators in question, were defective in construction and that the injury resulted by reason of such faulty and defective construction. The amendment was not overlooked in the original opinion, but, on the contrary, is specifically referred 'to and the substance thereof set forth in such opinion. The State acts only through its officers and agents, and if there were any liability herein, it would be the result of some act of negligence on the part of its said officers or agents. In the exercise of its governmental functions, however, the State is not liable for the negligence of its officers or agents' in the absence of a statute making it so liable. All of the questions involved in the case were fully considered by the court on the hearing of the motion to dismiss, and the facts set forth in the complaint as amended, if true, do not constitute sufficient grounds for an award against the State. Petition for rehearing is therefore denied.